DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Office Action in response to the request for continued examination filed on 02/20/2021. 
Claims 1-20 have been examined in this application. 

	Response to Arguments
Applicant’s arguments, pages 8-16 with respect to claim rejections under 35 U.S.C. § 101 have been considered but are not found to be persuasive. 
Applicant argues that the claims are not directed to an abstract idea. Applicant specifically argues that the claims “recite many technological features that accomplish the technological solution” of reducing the byte size by specifying the off-chain execution of the digital contract and a contract identifier that identifies the digital contract. Remarks, page 9. Applicant further states that even if the claims recited an abstract idea that the claims reflect an improvement to the functioning of a computer; therefore integrating the abstract idea into a practical application. Id., 11.   
The Examiner has clearly outlined a prima facie case, wherein the claims were analyzed under the 2019 Revised Guidance and the October 2019 Update (“Update”). Based on the analysis the Examiner respectfully disagrees with the Applicant’s arguments and that the claims are not patent eligible. 

Applicant’s argument that the claims contain additional elements that integrate the judicial exception into a practical application are not persuasive. The relied upon limitation in the claim directed to “receiving, by the server, the blockchain that reduces the byte size by specifying the off-chain execution of the digital contract and a contract identifier that identifies the digital contract” does not itself of in combination with the other limitations amount to more than the abstract idea. Receiving by the server a blockchain means that the server receives data that identifies the blockchain. The claimed reduction of byte size is actually recited as something being carried out by the blockchain not the server. Even if the server was the entity that reduced the claimed byte size, it is not known how the server is able to accomplish this broad statement. It is also not known what byte size is reduced, for example, is it the blockchain size that is reduced or something else. Given the claim’s broadest reasonable interpretation, the limitation argued by the Applicant amount to nothing more than an entity, the server, receiving data wherein the data comprises an identifier that identifies a contract. The claims must recite how an improvement is accomplished not merely stating the improvement. The Examiner proposes amending the claim to recite how the server is able to perform the reduction of memory instead of just reciting that the byte size of a blockchain is reduced by the blockchain. 
All other limitations argued by the Applicant, especially the ones directed to the virtual machine do not transform the abstract idea into patent eligible subject matter. The claim only, emphasis added, directed to what the server does. The server receives an identifier, the server queries a database to determine which machine is specified to execute a command based on the identifier, the server determines this machine and assigns the machine the execution command. Once the command is assigned, the server registers the assignment in a database; in other words stores the assignment data. 
The virtual machines are not part of the scope of the claims and fail to positively recite how they are actually performing anything. The virtual machines are also machines that are under the control and within the server. See Figure 33 for example of the Disclosure. In Figure 33, box 74 is the server as claimed and the smaller boxes inside box 74 are labeled as “VM #1” for virtual machine number 1. The server 74 has a memory 44 that stores the data. Thus the server simply receives some identifier, looks up the machines within itself that can execute a command based on the identifier, assigns the machine the command and stores this data. The claims are not patent eligible. The claims do not recite, from a technological perspective, how they are able to enhance a computer in order to integrate the abstract idea into a practical application as the Applicant argues. 
Applicant cites paragraphs 10-13 of the specification as support for the features argued. Paragraph 0011 details that the entities involved include a financial server 38, and a contract server 42. 38 and 42 are different entities. 38 executes a software application 40 and “generates the block 26 of data within the blockchain 24.” 38 “may send the blockchain 24 to the network address… associated with the contract server 42. Thus, the claim are clearly directed to what the contract server 42 performs. The claims do not capture server 38 and what that server does. Thus, the limitations alone or as a whole amount to nothing more than merely the abstract idea identified above and that the server 42 merely performs generic computer functions of receiving 
Applicant argues DDR Holdings, however, the basis of the rejection was not directed to DDR Holdings; therefore the arguments are moot. 
The Examiner would like to point out that in DDR Holdings the claims are summarized as being directed to a solution involving a composite web page that displays product information from third party merchants, “giving the viewer of the page the impression that she is viewing pages served by the host.” The Federal Circuit explained that the claimed solution modified the routine and conventional functioning of webpages by introducing an ‘“outsource provider'  having a web server which directs the visitor to an automatically-generated hybrid web page that combines visual ‘look and feel'  elements from the host website and product information from the third-party merchant' s website” such that “rather than instantly losing visitors to the third-party' s website, the host website can instead send its visitors to a website on the outsource provider' s server that 1) incorporates ‘look and feel'  elements from the host website, and 2) provides visitors with the opportunity to purchase products from the third-party merchant without actually entering that merchant' s website.”
The instant claims are not found to be similar or directed to enhancing another technology of field such as the case with the DDR Holdings claim limitations.

In summary, the judicial exception is not integrated into a practical application. The claims recite additional elements, however, these elements merely automate or process the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The dependent claims further describe the abstract idea. However, claim 5 for instant recite additional elements that include generating a cryptographic proof by hashing the data record and publicly publishing the cryptographic proof. The claims fail to incorporate additional elements in the specification that would clarify how claims 4 and 5 are carried out and what is meant by publishing the cryptographic proof. Further amendments and clarification is required. The virtual machines must be positively recited as performing the command / task and the claims must link the server receiving the blockchain to the financial server executing the blockchain. Such amendments would amount to the claims integrating the abstract idea into a practical application. 

Claim Objections
Claims 9 and 17 are objected to because of the following informalities:  the claims recite a memory device storing instructions that when executed by a hardware processor perform operations, the operations comprising.  Emphasis added. The claims fail to capture the correct Beauregard language. The claims must be amended to recite “a non-transitory memory device cause the hardware processor to perform operations, the operations comprising…”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite: “A method that reduces a byte size associated with a blockchain by performing [[of]] an off-chain execution by a server of a digital contract, comprising: receiving, by the [[a]] server, the [[a]] blockchain that reduces the byte size by specifying the off-chain execution of the digital contract and a contract identifier that identifies the digital contract.” Emphasis added. 
It not known what actual byte size is reduced and how the byte sized is reduced by a server of a digital contract when the claim recites after the pre-amble that the byte size is reduced by “the blockchain… by specifying the off-chain execution of the digital contract and a contract identifier that identifies the digital contract.” The specification does not clarify how such entity or entities are able to reduce a byte size of anything.
The Examiner proposes amending the claims to recite clearly which entity actually carries out limitations that results in a reduction of memory (ie. byte size). One of ordinary skill in the art would not know whether the blockchain or the server carries out the byte size reduction. Again, it is not known how such reduction is actually carried out. 
As a result, the claims are rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A method that reduces a byte size associated with a blockchain by performing an off-chain execution by a server of a digital contract…” Claim 1 is not clear and is indefinite because the server is recited as being “of a digital contract.” A digital contract is defined by IBM as: “Smart contracts are simply programs stored on a blockchain that run when predetermined conditions are met (IBM.com, smart contracts and blockchain). Therefore, it is not clear what is mean by the claim limitation at issue. 
The Examiner proposes amending the claim to recite, as an example, executing a digital contract by a server. 
All dependent claims are rejected for mere dependence on the rejected claim. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-20 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of storing assignment data after assigning a task to an entity in response to receiving and associating an identifier to the entity that is to perform the task without significantly more. 
The abstract idea is categorized under certain methods of organizing human activity, for instance, fundamental economic principles, mitigating risk, agreements in the form of contracts, and business relations. The limitations clearly capture fundamental economic principles, wherein in business, optimization of throughput and execution of transactions must be done efficiently and in a cost effective way. Outsourcing the execution of a command tied to a financial transaction highlights this economic principle of efficiency and resource optimization. The server carrying out the command execution is tied by a contract and the server must perform the contractual obligations in order for the server to be financially compensated for its work. As a whole the claims capture business relations between the server, the machines that receive the commands from the server and how the server is able to be compensated for executing the work issued. 
	Claim 1 for instance recites, in pertinent part: 
A method, that reduces a byte size… by performing an off-chain execution by a [entity]… of a… contract, comprising:
receiving… [data]… and a contract identifier that identifies the… contract;
querying… [a] database for the contract identifier specified…for the off-chain execution, the… database… associating [entities]… to contract identifiers including the contract identifier specified… for the off-chain execution of the digital contract;
identifying… [an entity]…providing a… service of the… services, the [entity]… associated by the… database with the contract identifier specified…;
assigning… the [entity]… providing the off-chain execution of the…contract as the… service; and
generating… a data record… the data record describing the assigning of the [entity]… providing the off-chain execution of the… contract…

The judicial exception is not integrated into a practical application. The claims recite the following additional elements: blockchain, server, digital contract, virtual machine, software service, electronic database, blockchain data layer, hardware processor, memory, and instructions. The additional elements are recited at a high level of generality and only perform generic functions of receiving data, looking up data, analyzing data, sending data and storing data. The additional elements merely automate the abstract idea. Each of the additional elements / limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
The dependent claims further describe the abstract idea. However, claims 4-5 include additional elements that if integrated and are further amended to clarify how the claims perform the recited limitations could result in the claims amounting to patent eligible subject matter. 
 All other dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. 
The claims are not patent eligible. 

Per claim 17, the claim recites “a memory device storing instructions that when executed by a hardware processor perform operations, the operations comprising…” The USPTO recognizes that when claims are directed to computer readable media that cover signals per se, the claims must be rejected under 35 USC 101 as covering both non-statutory subject matter and statutory subject matter.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC 101 by adding the limitation “non-transitory” to the claim. 
	Claims 18-20 are rejected for mere dependence on the rejected claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 of the instant Applicant is rejected on the ground of obviousness non-statutory double patenting as being unpatentable over claims 2 of co-pending Application 16/116969. Although claim 1 of the instant Application is not identical to claim 1 of the co-pending Application ‘969, they are not patentably distinct from each other because the scope of the claims is similar. Claim 1 of the co-pending Application ‘969 omits the last limitation as recited in the instant Application; however this limitation is recited in claim 2 of the co-pending Application ‘969. 
Furthermore, because the claims of the instant application and the claim recited in co-pending Application ‘969 actually perform a similar function, omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  

Claims 1 of the instant Applicant is rejected on the ground of obviousness non-statutory double patenting as being unpatentable over claims 2 of co-pending Application 16/905,961. The claims of the co-pending Application ‘961 are not exactly the same as the claims of the instant Application; however, they are directed to the same scope and perform similar functions, which are obviously result in the same outcome as the claims of the instant Application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892.
Specifically, the Examiner would like to bring the Applicant’s attention to US Patent 1,010,8954 B2 to Tim Dunlevy et al. Dunlevy teaches a system and method for methodologies concerning cryptographically verified blockchain-based contract data inputs and off-chain side-effects. The system and method provide a deterministic and cryptographically verifiable chain of transactions, recorded on a blockchain (distributed ledger) system. This system provides an irrefutable public accounting of the transactions involved in incorporating on-chain contract execution with off-chain data and side-effects (resource actions). Claim 1 of Dunlevy recites “A system, comprising: a blockchain computer system that stores and maintains a blockchain ledger, the blockchain computer system hosting a smart contract that uses the blockchain ledger to cryptographically verify blockchain-based transactions with the smart contract, off-chain data inputs and off-chain resource actions; an off-chain computer system that is not part of the blockchain system and does not store or maintain the blockchain ledger, the off-chain system having one or more of a data store that stores private consumer data about a user whose access is controlled by the user and an application that is configured to perform an off-chain resource action requested by the blockchain smart contract; the blockchain computer system having a transaction manager that generates a request for the off-chain computer system from the blockchain smart contract having an authentication token for the smart contract established during a registration process between the off-chain computer system and the smart contract, a timestamp for the request and a correlation identifier that is published to the blockchain ledger, the request being one of a request for off-chain data input and a request for an off-chain resource action; the off-chain computer system having a transaction manager that is configured to watch the blockchain ledger for the request from the blockchain computer system, to receive the request from the blockchain smart contract, to verify the token and the timestamp of the request from the blockchain smart contract, to perform, when the token is verified, an action using one of the data store and the application based on the received request from the blockchain smart contract, to respond to the request from the blockchain smart contract with a response payload generated by the performed action and a digital signature for the response payload concatenated with the correlation identifier of the request from the blockchain smart contract, the digital signature signed using a private key of the off-chain computer system and to initiate a blockchain transaction including the response payload and the digital signature on the blockchain ledger targeted to the blockchain smart contract; and the blockchain computer system further configured to verify that the digital signature corresponds to the response payload and the correlation identifier in the response matches the correlation identifier in the request from the blockchain smart contract and verifies that the response is properly signed by the private key of the off-chain computer system.”
The claim captures the execution of an off-chain request being performed based on a smart contract and using a machine that is off-chain. The request is carried out and verified using various security measures and an identifier of the contract that is tied to the specific machine that is to execute the task. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685